   Case 2:18-cr-00187-JS Document 80 Filed 11/09/19 Page 1 of 2 PageID #: 684

   THE CASSAR LAW FIRM, P.C.
                                  13 East Carver Street
                            Huntington Village, New York 11743
                                Telephone (631) 271-6596
                                 Facsimile (631) 351-0196

Christopher J. Cassar, Esq.†*^                                       Nassau County Office:
Pierre Bazile, Esq.*                                                 626 RXR Plaza
Christian P. Curran, Esq.*                                           West Tower, 6th Floor
___________________________________________                          Uniondale, New York 11556
† ADMITTED IN THE U.S. COURT OF APPEALS FOR THE SECOND CIRCUIT
* ADMITTED IN THE U.S. DISTRICT COURT, EASTERN & SOUTHERN DISTRICTS OF NEW YORK
^ ADMITTED IN THE U.S. DISTRICT COURT, NORTHERN DISTRICT OF NEW YORK



                                                                     November 9, 2019
Sent via ECF
Hon. Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                                  RE:      United States of America v. Lawrence Lewis
                                           Case No.: 11-cr-00187
                                           Uncharged Crimes
Dear Judge Seybert:

       As you know, this office represents the defendant, Lawrence Lewis, in the above
referenced matter.

        On November 6, 2019, at the court conference, the defense raised several concerns in
connection with the introduction of uncharged crimes by the Government at trial. At the time, the
Government did not specify or identify the uncharged crimes which they intend to introduce
other than to state that they are contained in the 3500 material. Thus, leaving the defense to guess
at the specific evidence of uncharged crimes the Government will offer at trial. Adding
additional confusion to the defense is the fact that the indictment covers a period of fourteen (14)
years.

       On November 6, 2019, the Government stated that the uncharged crimes contained in the
3500 Material will be offered for the sole purpose of establishing an “enterprise” under
Racketeering (COUNT ONE) and not under Racketeering Conspiracy (COUNT TWO).

        “[I]t is well settled that in prosecutions for racketeering offenses, the government may
introduce evidence of uncharged offenses to establish the existence of the criminal
enterprise.” United States v. Baez, 349 F.3d 90, 93 (2d Cir.2003).

       After reviewing the 3500 Material, it appears that the Government intends to introduce
evidence of uncharged crimes that do not establish the “existence of the criminal enterprise”
which are irrelevant and highly prejudicial to a fair trial.
  Case 2:18-cr-00187-JS Document 80 Filed 11/09/19 Page 2 of 2 PageID #: 685



                                                               November 9, 2019
Hon. Judge Joanna Seybert
Page 2



      On April 14, 2016, the defendant was arrested for the following charges:
   1. Criminal Contempt in the Second-Degree PL 215.50 [for violating an order of protection
      involving a girlfriend]; and
   2. Resisting Arrest PL 205.30.

      On August 27, 2015, the defendant was arrested for the following charges:
   1. Criminal Contempt in the Second-Degree PL 215.50 [for violating an order of protection
      involving a girlfriend];
   2. Criminal Possession of a Weapon in the Fourth Degree PL 265.01; and
   3. Endangering the Welfare of a Child PL 260.10.

        On August 20, 2015, the defendant was arrested for the following charges:
   1.   Criminal Contempt in the Second-Degree PL 215.50 [for violating an order of protection
        involving a girlfriend];
   2.   Menacing PL 120.14;
   3.   Criminal Mischief PL 145.00 (1); and
   4.   Criminal Mischief PL 145.00 (4)(a).

       In the 3500 Material, the Government has disclosed the 911 recordings for these
incidents. Thus, the defense assumes that the Government intends to introduce the 911
recordings.

       The introduction of this evidence of uncharged crimes which does not establish the
“existence of the criminal enterprise” which is irrelevant and highly prejudicial to a fair trial
should be inadmissible.

        Thank you for your time and consideration.

                                                       Respectfully yours,

                                                       ________/s/____________
                                                       Christopher J. Cassar, Esq.


CJC/crc

cc: AUSA Christopher Charles Caffarone via ECF
    AUSA Mark E. Misorek via ECF
    AUSA Kathleen Kearon via ECF
